DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s communication filed on 6/27/2022. 
This application is divisional application of parent application 16/380983(US11,424,391)
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2016/0123557) in combination with Egawa (US 9874741)

With respect to  claim 1, Xu et al ‘557 teach a manufacturing method of a wavelength-converting element, comprising steps of: forming a diffuse reflection layer”120” on a surface of a wavelength-converting layer”110”, wherein the diffuse reflection layer comprises an inorganic binder and a plurality of diffuse reflection particles, the plurality of diffuse reflection particles are mixed with the inorganic binder, and the inorganic binder comprises an alcohol-soluble inorganic binder or a water-soluble inorganic binder.(fig.1 and para 0014,0016,0049).

Xu et al does  not teach bonding the diffuse reflection layer to a substrate”130”, wherein the inorganic binder has a hydroxyl group, and wherein the wavelength-converting element further comprises an intermediate layer disposed between the substrate and the diffusion reflection layer, the intermediate layer is directly connected to the substrate and the diffusion reflection layer, and a material of the intermediate layer comprises a silica gel, an epoxy resin or a thermal conductive adhesive. Egawa teaches in figure 2B that it was known to provide an intermediate layer “45” disposed between the substrate”40” and the reflective layer “”11”. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize the features of Egawa for the purpose of ensuring reflection of all light.
With respect to claim 2, Xu et al ‘557 teach the manufacturing method of a wavelength-converting element, wherein the inorganic binder is the alcohol-soluble inorganic binder, and a component of the alcohol-soluble inorganic binder comprises a siloxane and a metal oxide(titanium oxide).(fig.1 and para 0014,0016,0049)

With respect to claim 3, Xu et al’557 teach the manufacturing method of a wavelength-converting element, wherein the inorganic binder is the water-soluble inorganic binder, and a component of the water-soluble inorganic binder comprises at least one of silica sol, phosphate, glass paste and water glass.(fig.1 and para 0014,0016,0049)

With respect to claim 4, Xu et al ‘he manufacturing method of a wavelength-converting element, wherein the step of forming the diffuse reflection layer on the surface of the wavelength-converting layer comprises steps of: coating or printing the diffuse reflection layer on the surface of the wavelength-converting layer; and curing the diffuse reflection layer at a temperature of 200° C. to 300° C.(para 0037)

With respect to claim 5, Xu et al’557 teach the manufacturing method of a wavelength-converting element, wherein the step of bonding the diffuse reflection layer to the substrate comprises a step of: bonding the diffuse reflection layer to the substrate by the intermediate layer.(para 0037)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816